DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 6/30/2020 and the Patent Board Decision of 3/31/2022 are hereby withdrawn.  New grounds for rejection are presented below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical relationship for seismic data processing by joint inversion of the PP and PS seismic data as part of a nonlinear tomography process with a cost function based on RMOs and which adheres to one or more image co-depthing constraints. This judicial exception is not integrated into a practical application because the algorithm does not improve the functioning of the computer, no particular machine or transformation is present, and the production of the recited image is not a practical application (See Page 22 of the 3/31/2022 Appeal Decision). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a computer to perform the mathematical algorithm is not significantly more than the recitation of the abstract idea itself (See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broto et al., Anisotropic traveltime tomography for depth consistent imaging of PP and PS data, The Leading Edge, February 2003 [hereinafter “Broto”].
Regarding Claims 1 and 9, Broto discloses a method for seismic exploration processing seismic data acquired with multicomponent receivers over a subsurface [Page 116, column 3 – “Application of our joint tomographic inversion of PP and PS reflections to a 2D, 4C real data set illustrates the points made above.  The acquisition configuration of our data set includes a 4.5-km OBC receiver line at a water depth of 70 m and a 10.5-km source line along the receiver cable.”], the method comprising:
jointly inverting depth migrated primary wave (P) seismic reflection data (PP data) and depth migrated shear wave (S) seismic reflection data (PS data) [Page 116, columns 1-2 – “Prestack traveltime tomography requires prestack traveltimes as input. PP and PS prestack traveltimes are obtained by interpretation in the PP and PS prestack time domain or in the PP and PS prestack depth migrated domain. In the latter case, we use kinematic demigration of these depth interpretations, which means ray tracing with the same velocity model as the one used for migration, in order to obtain the traveltime information corresponding to our depth picks.  Accordingly, the pairing of the PP and PS reflections is carried out either in the time domain or in the depth domain. The latter usually turns out to be the simpler: Even if the P and S migration velocity models we apply are only approximate, events in the PP and PS depth-migrated domains are roughly at the same depth, which makes pairing PP and PS reflections easier.”] by:
picking P and S horizons, P and S residual moveouts (RMOs) and P and S dips for the depth-migrated PP and PS data; performing a kinematic de-migration of the picked P and S horizons, P and S RMOs and P and S dips to calculate P and S horizon invariants and PP and PS RMO invariants [Page 116, columns 1-2 – “PP and PS prestack traveltimes are obtained by interpretation in the PP and PS prestack time domain or in the PP and PS prestack depth migrated domain. In the latter case, we use kinematic demigration of these depth interpretations, which means ray tracing with the same velocity model as the one used for migration, in order to obtain the traveltime information corresponding to our depth picks.”The ray tracing being performed for data points corresponding to the recited horizons, RMOs, and dips.];
performing a kinematically forward modelling inversion of the PP and PS RMO invariants using the P and S horizon invariants to predict PP and PS RMO values [Page 116, columns 1-2 – “Accordingly, the pairing of the PP and PS reflections is carried out either in the time domain or in the depth domain. The latter usually turns out to be the simpler: Even if the P and S migration velocity models we apply are only approximate, events in the PP and PS depth-migrated domains are roughly at the same depth, which makes pairing PP and PS reflections easier.”Page 119, column 1 – “First, we notice that the depth of the top of reservoir is the same for the PP and PS postmigration stacks, whether we consider the isotropic images or the anisotropic images separately (Figure 5). This simply results from the fact that our joint PP and PS traveltime tomography forces codepthing of the reflectors as long as the PP and PS traveltime misfits are sufficiently small, which was the case at the end of the isotropic and anisotropic inversions.”];
calculating a cost function based on the predicted PP and PS RMO values [Page 114, column 2 – “Traveltime tomography offers the opportunity to find, among all possible solutions, the one which also satisfies external geologic and geophysical knowledge (a priori information) about the subsurface. In particular, it allows adding information on the regularity of the velocity model by incorporating a penalty term within the objective function to be minimized.”Page 116, column 2 – “The methodology we use for joint inversion of PP and PS traveltimes is the one defined by Stopin and Ehinger (2001).  As a first step, only PP traveltimes are inverted. This yields a P-layer velocity and an interface geometry. In a second step, the P model is fixed for the inversion of the PS traveltimes and we only search for the S-layer velocity.  Then, in a third step, we carry out simultaneous inversion of the PP and PS traveltimes, so as to refine the interface geometry and the P and S velocities.”Regarding that the process is “based on the predicted PP and PS RMO values,” Paragraph [0007] of the instant Specification makes it clear that this means that inaccuracies in the PS reflection geometries caused by inaccurate S-velocity data are used in updating the S-velocity model.  This process is disclosed by Broto, Page 116, column 1 – “Then, in a third step, we carry out simultaneous inversion of the PP and PS traveltimes, so as to refine the interface geometry and the P and S velocities.”] and one or more image co-depthing constraints [Page 119, column 1 – “First, we notice that the depth of the top of reservoir is the same for the PP and PS postmigration stacks, whether we consider the isotropic images or the anisotropic images separately (Figure 5). This simply results from the fact that our joint PP and PS traveltime tomography forces codepthing of the reflectors as long as the PP and PS traveltime misfits are sufficiently small, which was the case at the end of the isotropic and anisotropic inversions.”],
updating the P- and S-velocity models simultaneously to minimize the cost function [Page 114, column 2 – “Traveltime tomography offers the opportunity to find, among all possible solutions, the one which also satisfies external geologic and geophysical knowledge (a priori information) about the subsurface. In particular, it allows adding information on the regularity of the velocity model by incorporating a penalty term within the objective function to be minimized.”Page 116, column 1 – “The methodology we use for joint inversion of PP and PS traveltimes is the one defined by Stopin and Ehinger (2001).  As a first step, only PP traveltimes are inverted. This yields a P-layer velocity and an interface geometry. In a second step, the P model is fixed for the inversion of the PS traveltimes and we only search for the S-layer velocity.  Then, in a third step, we carry out simultaneous inversion of the PP and PS traveltimes, so as to refine the interface geometry and the P and S velocities.”]; and
using the updated P- and S-velocity models to generate an image of the subsurface for detecting an oil and/or gas reservoir in the subsurface [Page 119, column 2 – “Thus, we were able to obtain consistent 2D, PP and PS depthmigrated images down to the top of reservoir.”].

Regarding Claims 2 and 10, Broto discloses that the one or more image co-depthing constraints includes reflectors co-depthing [Page 119, column 1 – “First, we notice that the depth of the top of reservoir is the same for the PP and PS postmigration stacks, whether we consider the isotropic images or the anisotropic images separately (Figure 5). This simply results from the fact that our joint PP and PS traveltime tomography forces codepthing of the reflectors as long as the PP and PS traveltime misfits are sufficiently small, which was the case at the end of the isotropic and anisotropic inversions.”].

Regarding Claims 5 and 13, Broto discloses that the one or more image co-depthing constraints includes a reflector constraint which minimizes discrepancies between kinematically re-migrated seismic reflectors in PP and PS domains [Page 119, column 1 – “First, we notice that the depth of the top of reservoir is the same for the PP and PS postmigration stacks, whether we consider the isotropic images or the anisotropic images separately (Figure 5). This simply results from the fact that our joint PP and PS traveltime tomography forces codepthing of the reflectors as long as the PP and PS traveltime misfits are sufficiently small, which was the case at the end of the isotropic and anisotropic inversions.”].

Regarding Claims 6 and 14, Broto discloses that the updating of the initial P- and S-velocity models simultaneously comprises:
performing a linear update of multi-layer velocity attributes [See Fig. 1 and Page 116, column 1 – “The methodology we use for joint inversion of PP and PS traveltimes is the one defined by Stopin and Ehinger (2001).  As a first step, only PP traveltimes are inverted. This yields a P-layer velocity and an interface geometry. In a second step, the P model is fixed for the inversion of the PS traveltimes and we only search for the S-layer velocity.  Then, in a third step, we carry out simultaneous inversion of the PP and PS traveltimes, so as to refine the interface geometry and the P and S velocities.”] so as to minimize the cost function [Page 114, column 2 – “Traveltime tomography offers the opportunity to find, among all possible solutions, the one which also satisfies external geologic and geophysical knowledge (a priori information) about the subsurface. In particular, it allows adding information on the regularity of the velocity model by incorporating a penalty term within the objective function to be minimized.”]; and
repositioning at least one of the P or S horizons corresponding to the at least one of P or S horizon invariants [Page 116, column 1 – “Then, in a third step, we carry out simultaneous inversion of the PP and PS traveltimes, so as to refine the interface geometry and the P and S velocities.”].

Regarding Claims 7 and 15, Broto discloses that the steps are iterated as part of an update loop until an exit criterion is satisfied [Page 117-118 – “As stated in the inversion methodology section, we do not try to invert for δ but choose a value of δ so that the top of the reservoir interface in our model matches the well depth as closely as possible. This approach yields a δ value of 2%. Then, we fix δ and apply the inversion methodology previously presented. We obtain a value of 6% for η in this way. Note that whatever the initial value of η used when starting the inversion process, we always converged toward the same final value—indicating that determination of parameter δ is a well-posed problem.”].

Regarding Claims 8 and 16, Broto discloses:
outputting final pre-stack depth migrated seismic data using the updated P- and S-velocity models when the exit criterion is satisfied [Page 116, column 1 – “Then, in a third step, we carry out simultaneous inversion of the PP and PS traveltimes, s as to refine the interface geometry and the P and S velocities.”]; and generating the image of the subsurface using the final pre-stack depth migrated seismic data [Page 119, column 2 – “Thus, we were able to obtain consistent 2D, PP and PS depthmigrated images down to the top of reservoir.”].

Response to Arguments
Applicant argues:
	The amended claimed subject matter is not disclosed by Broto.
Examiner’s Response:
	The Examiner respectfully disagrees.  New grounds for rejection are presented above.

Applicant argues:

    PNG
    media_image1.png
    443
    702
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The judicial exception is not integrated into a practical application because the algorithm does not improve the functioning of the computer, no particular machine or transformation is present, and the production of the recited image is not a practical application (See Page 22 of the 3/31/2022 Appeal Decision).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865